REPORTED

 IN THE COURT OF SPECIAL APPEALS

             OF MARYLAND


                 No. 1031

          September Term, 2013




          MARQUIS McCLURE,

                     v.

 MONTGOMERY COUNTY PLANNING
BOARD OF THE MARYLAND-NATIONAL
   CAPITAL PARK AND PLANNING
          COMMISSION.


     Eyler, Deborah S.,
     Reed,
     Sonner, Andrew L.,
            (Retired, Specially Assigned),

                     JJ.

______________________________________

           Opinion by Reed, J.
______________________________________

         Filed: December 2, 2014
       Few cases inflame such deep passions as a dispute involving individual property

rights. The belief that fundamental concepts of liberty entailed strong property rights

informed and influenced the Founders as they undertook the epochal task of drafting our

Constitution. See Sharon A. Rose, Kelo v. City of New London: A Perspective on

Economic Freedoms, 40 U.C. D AVIS L. R EV. 1997, 2002 (2007). Infringers of these

cherished rights should beware for “nothing is better calculated to arouse the evil passions

of men than a wanton and unredressed invasion of their . . . property rights.” Cameron v.

Chi., Milwaukee & St. Paul Ry. Co., 65 N.W. 652, 655 (Minn. 1896).

       Appellant, Marquis McClure, seeks our review of the decision of the Circuit Court

for Montgomery County in a land use case. Mr. McClure sought judicial review in the

circuit court of an order issued by appellee, the Montgomery County Planning Board (the

“Planning Board”) of the Maryland-National Capital Park and Planning Commission

(“MNCPPC”), which imposed a civil administrative penalty on Mr. McClure and

mandated he take remedial actions to correct his violations of a forest conservation

easement on his property.




                                             1
       Appellant raises three questions for our consideration. Based on the circuit court’s

opinion on his petition for judicial review, however, we rephrase and reorder those

questions as follows:1

                I. Did the Planning Board err where it found that the forest
                   conservation easement encumbered appellant’s property
                   and appellant had actual and constructive notice of that
                   easement?

                II. Did the Planning Board err where it interpreted its statute
                    to find an enforceable forest conservation easement and
                    then acted according to that interpretation?

                III. Did the Planning Board err where it found it had the
                     jurisdiction and authority to enforce the forest
                     conservation easement?

       We answer these questions in the negative. Accordingly, we affirm the judgment

of the circuit court and shall explain.

                         F ACTUAL AND P ROCEDURAL B ACKGROUND

       In March 2000, Mr. McClure entered into a contract of sale for a vacant recorded

lot in the Fairhill subdivision development (“Fairhill”) in Laytonsville, Maryland. The

Fairhill Partners Limited Partnership (the “Fairhill Partners”), which is a venture arm of

       1
           Appellant originally presented the following three questions in his brief:

             I. Did the Planning Board err in conducting an administrative
                  enforcement hearing on the issues raised in the notice of
                  violation?
             II. Did the Planning Board err in holding that the easement
                  agreement in the instant case was effective to encumber the title
                  of Mr. McClure at the time he took title to the subject property?
             III. Did the Planning Board err in asserting jurisdiction and the
                  scope of the administrative fine and corrective actions it
                  imposed upon the appellant?


                                                 2
the Bozzuto Group (“Bozzuto”), was the developer of the Fairhill subdivision and was

selling the lots. Fairhill Partners and Mr. McClure contracted for the purchase of Lot 7, a

5.21-acre parcel of land within the subdivision.

       Fairhill’s intersection with Montgomery County’s forest conservation laws dates

back to 1992. The Fairhill subdivision was originally approved by the Planning Board in

1980 and Preliminary Plan 1-74019R was recorded at Plat 13190 in the land records of

Montgomery County. This plan created 19 outlots and 27 lots, which included Lot 7.2 The

Planning Board approved Preliminary Plan 1-90057 in 1990, which would have converted

four of the subdivision’s outlots to lots. That plan expired, however, because the lots were


       2
         We think an explanation of the difference between a ‘lot’ and an ‘outlot’ will be
helpful to our discussion at this juncture.

         The Montgomery County Zoning Ordinance provides a general definition of a ‘lot’:
“A lot is a contiguous area of land that is described by a plat recorded in the land records for
which a building permit can be issued.” Montgomery County Code § 59-4 § 4.1.7(A)(3).
Chapter 22A of the Montgomery County Code provides a more detailed definition of ‘lot’
that is relevant to the present dispute: “[A] tract of land, the boundaries of which have been
established as a result of a deed or previous subdivision of a larger parcel, and which will not
be the subject of further subdivision, as defined under Section 50-1[, the Definitions section
of the Subdivision of Land chapter], without an approved forest stand delineation and forest
conservation plan.” Id. § 22A-3.

       Remarkably, neither the Maryland Code nor the Montgomery County Code defines
‘outlot’. The jurisdiction closest to Mr. McClure’s property that does provide a definition of
‘outlot’ is the City of Gaithersburg. According to the City’s municipal code, an ‘outlot’ is
“[a] parcel of land which is shown on a subdivision or record plat but which is not to be
occupied by a building or otherwise considered a buildable lot.” City of Gaithersburg Code
of Ordinances § 20-4 (2014). We think this definition of ‘outlot’ is applicable to the present
case because the language in the City's Code of Ordinances that sets forth outlot conversion
procedures includes several verbatim provisions from the comparable section of the
Montgomery County Code. Compare id. § 20-34(a)(2) with Montgomery County Code § 50-
35A(a)(2). We do not think that the City intended its use of 'outlot' to be markedly different
from the way it is used by Montgomery County.
                                               3
not recorded. In 1995, Bozzuto approached MNCPPC regarding the development of the

27 extant lots and the potential conversion of up to 5 outlots.

       In the intervening years between the approval of Preliminary Plan 1-90057 and

Bozzuto’s initial discussions with MNCPPC regarding its potential development of

Fairhill, the Montgomery County Forest Conservation Law (“MCFCL”), Montgomery

Cnty., Md., Code §§ 22A-1 et seq. (2004), was enacted. The primary reason for

Bozzuto’s inquiry of MNCPPC regarding Fairhill was because it wanted to know whether

Fairhill was subject to the forest conservation requirements of the MCFCL. MNCPPC

officials explained the 27 lots would be subject to the new conservation requirements if a

new subdivision plan was approved. Bozzuto, via its Fairhill Partners venture, submitted

and received approval of Preliminary Plan 1-96071 from the Planning Board. Approval of

the preliminary plan was contingent on the recordation of a final record plat that

delineated a forest conservation easement on the lots. A final plat was never completed

and recorded, however, nor was the forest conservation easement (“FCE”) specifically

marked on the plats for the 27 lots, including Lot 7.

       In lieu of recording an updated plat to reflect the FCE, Fairhill Partners executed a

Conservation Easement Agreement (the “Agreement”). The Agreement was recorded in

the County’s land records on March 13, 1998. Pursuant to its terms, Fairhill Partners was

required to refer specifically to the FCE in any instrument that would convey an interest

in property.

       Mr. McClure and Fairhill Partners settled on Lot 7 in May 2000. The deed Mr.

McClure received itself contained no specific reference to the FCE—only a generic

                                              4
clause stating the deed was subject to easements of record.3 Further, in his testimony

before the Planning Board, Mr. McClure stated that no title insurance documents related

to the settlement of the property contained any mention of the FCE.

       The contract of sale, however, contained clear references to the FCE. Mr. McClure

acknowledged the existence of the FCE as demonstrated by his signature. The contract

also included a map demonstrating the FCE’s location on the lot.

       After closing on his property in 2000, Mr. McClure did what many Marylanders

do with land and constructed a house. He also built a deck, mowed his lawn, and even

grazed horses. Seeking to fully embrace an agrarian lifestyle, in May 2005, he sought to

build a barn and a fence and received permits to that effect. During this period of

construction, he learned of the specific boundaries of the FCE. It was also during this

period that MNCPPC had received a complaint regarding unauthorized clearing and

grading activity in the FCE.

       Mr. McClure and officials from the MNCPPC held several meetings over the

course of the next year regarding the activities on his property and the FCE. In January

2009, the MNCPPC responded to a complaint regarding vehicles and trailers parked in

the FCE boundaries. A notice of violation was issued by MNCPPC on January 7, 2009, to

which Mr. McClure never responded. He was issued a civil citation on February 24, 2009.

He never paid the citation nor took remedial action.




       3
        The language of the deed between Fairhill Partners and Mr. McClure states explicitly
that Mr. McClure was taking Lot 7 “SUBJECT to covenants, easements, and restrictions of
record.” (emphasis added).
                                             5
       The Planning Board proceeded with its administrative enforcement of the FCE and

issued a Notice of Hearing. The Board alleged in the Notice that Mr. McClure violated

the FCE by: 1) cutting grass; 2) installing asphalt and stone; 3) storing and parking

trailers; 4) grazing horses; and 5) installing a fence without prior approval. Two hearings

were held on January 11 and 25, 2010, where the Planning Board heard testimony and

received evidence regarding the alleged violations of the FCE.

       More than two years later, on April 10, 2012, the Planning Board issued an

opinion and order in which it found Mr. McClure responsible for four of the five asserted

violations of the FCE. It imposed a $102,378.80 civil penalty and mandated Mr. McClure

take corrective actions, specifically: tree planting on and off-site; limited amendment of

the preliminary plan and recordation of a new plat reflecting the FCE; installations of

posts and signage making clear the easement’s boundaries; submission to a land survey

identifying impervious surfaces within the FCE; and removal of said impervious surfaces

within the FCE.

       Mr. McClure sought judicial review from the circuit court of the Planning Board’s

decision on May 9, 2012. Mr. McClure attacked the Planning Board’s decision on several

grounds. He argued the Planning Board lacked the jurisdiction and authority to

administratively enforce the FCE. He further contended the FCE was not effective

because it was not recorded by reference to his plat number in the County land records.

Additionally, he averred the Agreement was not indexed according to his lot’s parcel

identifier, making the FCE invalid pursuant to § 3-501(a)(2) of the Real Property Article



                                            6
(“RP”) of the Maryland Code. Finally, he argued the Planning Board’s delay in issuing

the opinion was arbitrary and capricious, and the civil penalty was excessive.

       A hearing was held on November 28, 2012, and the circuit court issued an opinion

and order on July 8, 2013. The circuit court disagreed with Mr. McClure as to the

authority and jurisdiction of the Planning Board to enforce the FCE, and further

determined the FCE was effective and encumbered his property. Moreover, although the

circuit court determined that the delay in the issuance of the opinion was not arbitrary and

capricious, the court found otherwise as to the civil penalty and corrective action

mandated. The circuit court reversed the Planning Board’s order and remanded the case

back to the agency with orders to consider the required standards in determining the

penalty and corrective action.

       On August 1, 2013, Mr. McClure timely noted his appeal to this Court.

                                       D ISCUSSION

                                 A. Parties’ Contentions

       Mr. McClure reiterates a number of the arguments he made before the circuit

court. He again attacks the validity of the FCE, arguing that there is a lack of substantial

evidence in the record to demonstrate the Agreement was properly indexed and, therefore,

that he had no actual or constructive notice of the easement. He additionally challenges

the Planning Board’s jurisdiction and authority to enforce the FCE. He explains that there

was no enforceable easement pursuant to the MCFCL, and that the statute does not grant

the Planning Board the authority to impose the civil penalty and mandate corrective

action. Finally, Mr. McClure offers a rephrased argument on appeal, stating that because

                                             7
the Planning Board did not follow its own regulations, which required the FCE to be

shown on the record plat at the time he purchased his property, the Planning Board took

unauthorized action pursuant to United States ex rel. Accardi v. Shaughnessy, 347 U.S.

260 (1954) (the “Accardi Doctrine”).

       The Planning Board disagrees on all fronts. First, the Board contends Mr. McClure

is bound by the FCE because he purchased his property with actual and constructive

notice of the easement, and that the Real Property Article does not automatically

invalidate a non-indexed instrument. The Board also explains that the County Code does

grant it the authority to enforce unplatted easements, as well as to issue administrative

penalties and order corrective action. Finally, the Board argues that Mr. McClure’s

Accardi Doctrine argument is not preserved for our review. In the event that it is

preserved, however, the Board contends the doctrine does not apply to the present case

because re-platting of pre-existing lots was not required to demonstrate new forest

conservation easements.

                                 B. Standard of Review

       This case comes to us on appeal from an order of a circuit court regarding a

petition for the judicial review of a decision of an administrative agency. Our standard of

review for such cases is well-established.

       When we review the decision of an administrative agency or tribunal, “we

[assume] the same posture as the circuit court . . . and limit our review to the agency’s

decision.” Anderson v. Gen. Cas. Ins. Co., 402 Md. 236, 244 (2007) (internal citation

omitted). The circuit court’s decision acts as a lens for review of the agency’s decision, or

                                             8
in other words, “we look not at the circuit court decision but through it.” Emps. Ret. Sys.

of Balt. Cnty. v. Brown, 186 Md. App. 293, 310 (2009), cert. denied, 410 Md. 560 (2009)

(emphasis in original) (internal citations omitted).

       We “review the agency’s decision in the light most favorable to the agency”

because it is “prima facie correct” and entitled to a “presumption of validity.” Anderson v.

Dep’t of Pub. Safety & Corr. Servs., 330 Md. 187, 213 (1993) (internal citation omitted).

       The overarching goal of judicial review of agency decisions is to determine

whether the agency’s decision was made “in accordance with the law or whether it is

arbitrary, illegal, and capricious.” Long Green Valley Ass’n v. Prigel Family Creamery,

206 Md. App. 264, 274 (2012) (internal citation omitted). With regard to the agency’s

factual findings, we do not disturb the agency’s decision if those findings are supported

by substantial evidence. See id. (internal citations omitted). Substantial evidence is

defined as “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Catonsville Nursing Home, Inc. v. Loveman, 349 Md. 560, 569

(1998) (internal citations omitted) (internal quotation marks omitted). We are not bound,

however, to affirm those agency decisions based upon errors of law and may reverse

administrative decisions containing such errors. Id.

                                        C. Analysis

                                  (i) Efficacy of the FCE

       Mr. McClure seeks to invalidate the Planning Board’s remedial actions by arguing

the FCE is not binding upon him because it was not properly indexed in the Montgomery

County Land Records as required by the Real Property Article of the Maryland Code, and

                                              9
he did not receive actual or constructive notice of the FCE. We disagree with Mr.

McClure’s statutory interpretations and determine there was substantial evidence in the

record that he received both actual and constructive notice of the easement.

       Mr. McClure’s contentions are undermined by the evidence in the record that well-

supports the existence of a recorded easement on his property. The clerk of the circuit

court certified that the Agreement was recorded on March 13, 1998, at 11:52 AM in Liber

15627, Folio 293–330. Schedule A to the Agreement sets forth with great specificity the

boundaries of the FCE. Part 3 of the FCE, described at Folio numbers 310–312, states that

this part of the easement encumbers a section of Mr. McClure’s lot, Lot 7. Part 5 of the

FCE is described at Folio numbers 314–315, and similarly encumbers part of Lot 7. Then,

at Folio number 315, Part 6 of the FCE is described as including a section of Lot 7. At

Folio number 326, a graphical representation of Lot 7 is reproduced and shows the

placement of the FCE on Mr. McClure’s property. Part 5 of the FCE covers a small,

southwesterly segment of Lot 7, and Part 6 similarly covers a small segment in the

northwest area of the property. Part 3 of the FCE, however, covers the largest area of Lot

7, a sweeping segment that includes the center and northeasterly corner of the lot.

Without a doubt, there were very specific descriptions of the FCE on Lot 7 recorded in

the County’s land records.

       These detailed descriptions in the recorded Agreement amount to substantial

evidence of the existence of an FCE on Lot 7. This evidence, along with plain language of

the Real Property Article, therefore, creates barriers to our acceptance of Mr. McClure’s

arguments. First, RP § 3-501 does not, as Mr. McClure contends, create a sui generis

                                            10
recording system for Montgomery County. The general rules for recordation across the

entire state—including Montgomery County—are set forth in RP § 3-101. See, e.g.,

Washington Mut. Bank v. Homan, 186 Md. App. 372, 392 (2009) (citing § 3-101 in

support of basic statewide recording principles applicable to a property dispute in

Montgomery County). We think § 3-101 is clear on account of its simplicity: “Except as

otherwise provided in this section, no . . . limitation of use . . . may pass or take effect

unless the deed granting it is executed and recorded.” RP § 3-101(a). Moreover,

“[s]ubsection (a) . . . does not limit any other method of transferring or creating . . . a[]

limitation which is permitted by the law of the State except to the extent required by law.”

Id. § 3-101(b). Section 3-101 sets forth the recording requirements across the State for the

effectiveness for, among other things, an easement.

       Unlike § 3-101, which is devoted to requirements for the effectiveness or transfer

of interests in property, § 3-501 is narrowly focused on the indexing of instruments in

Montgomery County. Subsection (a) explains the responsibilities of the clerk for the

Circuit Court for Montgomery County, which are to “[a]ssign to each parcel of real

property in the county an individual parcel identifier, numerical or otherwise; and

[r]ecord by parcel identifier in a parcel index any instrument or reference to an

instrument presented for recording after June 30, 1981.” RP § 3-501(a) (emphasis added).

That subsection further provides that “[i]nformation recorded by parcel identifier in a

parcel index shall be the legal record of interests affecting any parcel.” Id. § 3-501(a)(2).

Subsection (b) further describes the technical requirements for recording instruments in



                                             11
Montgomery County, as well as exceptions to the provisions of that subsection.4 Notably,

subsection (b)(3) states that “[a]n instrument is not rendered invalid by failure to comply

with the requirements of this section.” (emphasis added). These provisions, therefore, are

not conditions to validity but, rather, how these enforceable interests must be organized


      4
          Subsection (b) provides in relevant part:

               (b)(1)(i) Except as provided by subparagraph (ii) of this
               paragraph, all interests created after June 30, 1981 that are
               enforceable against real property, shall be recorded in the land
               records by serial number (liber or folio, or other number as the
               Clerk determines) and by parcel identifier.

                     (ii) The provisions of this subsection do not apply to:
                          1. Contracts for conveyance of real property;
                          2. Leases not required to be recorded under § 3-
                          101(c) or (d) of this title;
                          3. Liens of judgment created by § 11-402 of the
                          Courts and Judicial Proceedings Article, and other
                          actions in law or equity which constitute a claim
                          against or encumbrance upon the property;
                          4. Liens arising from nonpayment of real property
                          taxes; and
                          5. Claims of the United States not subjected by federal
                          law to the recording requirements of this State.

                  (2) An instrument may not be recorded after June 30, 1981
                  unless it is legible and contains:
                         (i) The parcel identifier;
                         (ii) The county tax account number for the parcel, if
                         any, and if it is different from the parcel identifier;
                         (iii) The record legal description of the boundaries of
                         the parcel;
                         (iv) The street address of the parcel, if any;
                         (v) The full name and address of each party to that
                         instrument and the nature of the party’s interest; and
                         (vi) The name of any title insurer insuring the
                         instrument.


                                              12
by the clerk. Critically, the statute explains in no uncertain terms that the validity of an

instrument is not affected by non-compliance with the requirements of the section.

       In view of the two separate purposes of §§ 3-101 and 3-501, Mr. McClure cannot

claim the failure to record the FCE on the specific parcel identifier for Lot 7 renders the

easement invalid. For, “[a]n instrument is not rendered invalid” where an easement is not

recorded according to the requirements of § 3-501. And, to be sure, the FCE was certainly

recorded in the County’s land records as discussed supra.

       It is this fact of recordation that also persuades us that Mr. McClure received both

actual and constructive notice of the FCE. Although Mr. McClure wishes to play the

ostrich and secrete away his head from the signatures on his deed and contract of sale, he

will find no solace in the sands. An easement binds any person who acquires title to land

with actual or constructive notice of that easement. Arthur E. Selnick Assocs., Inc. v.

Howard Cnty., Md., 206 Md. App. 667, 703 (2012), cert. denied, 429 Md. 529 (2012)

(citing Columbia Hills Corp. v. Mercantile-Safe Deposit & Trust Co., 231 Md. 379,

381–82 (1963)). Mr. McClure’s signature appears on several documents related to the

settlement of Lot 7, all of which note the existence of a conservation easement. First, on

the list that describes the documents he received from the listing broker, Mr. McClure

acknowledges by signature the receipt of, among other documents, a copy of the

Conservation Easement Agreement for Fairhill. Next, Item B in General Addendum I to

his contract of sale states that conservation easements have been established on Lot 7 to

preserve and protect the trees on the property. He acknowledged the FCE by signature on

that document as well. In addition to those two documents, in Exhibit C to the contract of

                                            13
sale, there is depicted a diagram of the FCE on Lot 7, which Mr. McClure also

acknowledged with his signature. We think all those documents are certainly

demonstrative of actual notice.5

       Notwithstanding Mr. McClure’s assertions that he never received actual or

constructive notice, we determine that not only did he receive actual notice, but also he

received constructive notice. Unlike actual notice, where Mr. McClure would be directly

aware of an encumbrance of his property, constructive notice exists where he would be

“bound by every express encumbrance on his property which he could have found in the

records, even if it [were] not in the direct chain of title.” USA Cartage Leasing, LLC v.

Baer, 202 Md. App. 138, 177 n.12 (2011), aff’d, 429 Md. 199 (2012) (internal citation

omitted) (internal quotation marks omitted). As discussed supra, the clerk of the circuit

court certified in October 2005 that the Agreement and all of its attendant documents

were recorded in the chain of title on the morning of March 13, 1998, and indexed in the

Montgomery County land records against the Fairhill Partners, Mr. McClure’s

predecessors in title. Moreover, the circuit court aptly noted in its opinion that a diligent

title search would certainly have uncovered the existence of the FCE, given that it was

recorded just two years prior to Mr. McClure’s purchase of Lot 7. We have previously

explained that a reasonable title search will cover a sixty-year period. See Coe v. Hays,

105 Md. App. 778, 786 (1995). In fact, Mr. McClure’s expert, Vince Berg, testified at the


       5
         The deed to Lot 7 that Mr. McClure received two months after signing the contract
of sale explicitly states his property is subject to “covenants, easements and restrictions of
record.” (emphasis added). We think this is cumulative to the notice he had already received
from the attachments to the contract of sale.
                                             14
Board hearing that, albeit with great difficulty, he was able to successfully locate the

easement in the land records. We think there existed substantial evidence in the record to

support the Planning Board’s finding that Mr. McClure had constructive notice of the

FCE.

       Mr. McClure cannot attack the validity of the easement for lack of actual or

constructive notice, nor do his statutory arguments persuade us that the FCE was not

recorded properly. Sections 3-101 and 3-501 each have different purposes and apply with

equal force to the present case. We hold there was substantial evidence in the record to

support the Planning Board’s determination regarding the efficacy of the easement and

Mr. McClure’s notice of that easement.

                                   (ii) Accardi Doctrine

       Mr. McClure attacks the Planning Board’s order on additional grounds, contending

it is invalid due to the failure of the MNCPPC to re-plat all the lots encumbered by the

FCE as required by the agency’s own rules and the County Code. This, Mr. McClure

contends, is a violation of the Accardi Doctrine. The Planning Board disagrees with Mr.

McClure, arguing he did not preserve this issue for our review, and if we determine

otherwise, that neither the agency’s regulations nor the County Code required the re-

platting of the existing lots in Fairhill. We agree with the Planning Board only to the

extent that they did not violate the Accardi Doctrine.

       We shall address initially the Planning Board’s preservation argument. Mr.

McClure has preserved this argument for our review. Our standard of review requires us

to “review an adjudicatory agency decision solely on the grounds” the agency relied upon

                                             15
in making its determination. Dep’t of Health & Mental Hygiene v. Campbell, 364 Md.

108, 123 (2001). Although Mr. McClure did not explicitly refer to the Accardi Doctrine

before the Planning Board, he referred to its central principle—that an agency is generally

required to observe the rules, regulations, and procedures it has established. Pollock v.

Patuxent Inst. Bd. of Review, 374 Md. 463, 503 (2003) (adopting a modified version of

the Accardi Doctrine in Maryland). Mr. McClure indeed raised this argument before the

Planning Board, where he argued that a MNCPPC manual, the Trees Technical Manual,

mandated that a forest conservation easement be shown on a plat in order to be effective.

The Planning Board addressed this contention at length before it determined it was

inapplicable to Mr. McClure’s case. The circuit court also considered this argument and

stated that it deferred to the Planning Board’s interpretation of its statute and found no

error in the Board’s determination the FCE was effective. Accordingly, we determine Mr.

McClure did preserve this issue for our review and proceed to the merits of his

contention.

       An examination of Chapter 50 of the Montgomery County Code reveals that the

Planning Board was never required to order Bozzuto to re-plat the approved Preliminary

Plan 1-96071 to reflect the FCE. Chapter 50 sets forth the requirements for the

subdivision of land in Montgomery County. A developer’s general obligations with

regard to FCEs may be found in Section 50-36. That section requires that a subdivision

record plat include references to any existing easements, and must have sufficiently

illustrated and described FCEs. Montgomery Cnty. Code § 50-36(c) & (d). The record

plat must then be submitted to the Planning Board with an application for approval. Id. §

                                            16
50-37. Additionally, all existing conservation easements that are applicable to the

subdivision plan that created an outlot will apply to all lots converted from outlots. See id.

§ 50-35A(a)(2)(d). Further, a party may correct a plat using the minor subdivision

procedure to reflect an existing easement. Id. § 50-35A(a)(5). The language in that

corrective provision, however, is permissive—“A plat may be recorded under the minor

subdivision procedure to correct inaccurate or incomplete information shown on a

previously recorded subdivision plat.” Id. (emphasis added). Notwithstanding these

provisions for existing easements, our review of Chapter 50 reveals no provision or

language that would impose a duty on the Planning Board to direct developers to re-plat

all the Fairhill lots to indicate the presence of the FCE.

       Furthermore, the Trees Technical Manual is not a document carrying the force of

law that the Planning Board is required to follow. Our Court of Appeals has stated that in

Maryland there exist “several different classes of administrative rules.” Comptroller of

Treasury v. M.E. Rockhill, Inc., 205 Md. 226, 234 (1954). There are those rules that are

legislative in nature and receive the force of law upon going into effect. Id.; see also

Sec’y, Dep’t of Pub. Safety & Corr. Servs. v. Demby, 390 Md. 580, 606 (2006) (“[A]

substantive or legislative rule, pursuant to properly delegated authority, has the force of

law, and creates new law or imposes new rights or duties.” (internal citation omitted)). By

contrast, an interpretive rule will interpret an agency statute to guide an agency in the

performance of its duties, until the courts decide otherwise. M.E. Rockhill, Inc., 205 Md.

at 234; Demby, 390 Md. at 606 (“[I]nterpretative rules simply state what the

administrative agency thinks the statute means, and only remind affected parties of

                                              17
existing duties.” (emphasis added) (internal citations omitted) (internal quotation marks

omitted)).

       In the Code of Montgomery County Regulations (“COMCOR”), the Trees

Technical Manual is defined as “a guidance document, adopted by the Planning Board,

which provides further clarification of the requirements of Chapter 22A of the

Montgomery County Code and these regulations.” COMCOR 22A.00.01.15(B) (2014)

(emphasis added). COMCOR, therefore, makes explicit that the Trees Technical Manual

is intended to clarify and remind parties of their duties under Chapter 22A and its

associated regulations. It is evident that the manual is not a new set of rules carrying with

them the force of law, but a reminder to the citizens of Montgomery County of their

duties under the MCFCL. It follows, then, that the Planning Board cannot violate its own

rules where the guidance document does not impose any new duties on the Board that

carry the force of law.

       We decline to hold that the Board violated the Accardi Doctrine where there are no

duties imposed on it. Given that neither the Trees Technical Manual nor Chapter 50 of the

County Code indicate that re-platting is required, we do not see where a duty exists that

mandates the re-platting of a subdivision to reflect an FCE. We defer to the agency’s

interpretation of its statute to determine that re-platting is not necessary. See Haigley v.

Dep’t of Health & Mental Hygiene, 128 Md. App. 194, 216 (1999) (quoting Balt. Gas &

Elec. Co. v. Public Serv. Comm’n of Md., 305 Md. 145, 161–62 (1986)).




                                             18
            (iii) Planning Board Jurisdiction and Authority to Enforce FCE

       In addition to attacking the underlying validity of the FCE, Mr. McClure also

attacks the Planning Board’s enforcement and remedial authority. Mr. McClure

challenges the Board’s authority to enforce a conservation easement recorded solely by

deed, as well as contending the MCFCL does not permit the Board to issue sanctions for

violations of an FCE nor can it order corrective actions. We do not agree.

       The FCE maintains its validity notwithstanding Bozzuto’s failure to re-plat the

Fairhill subdivision to show the FCE. No language exists in either Chapter 22A of the

County Code (the MCFCL) or, as explained supra, Chapter 50 that would require the

Planning Board to direct a developer to re-plat a subdivision to indicate the existence of

an FCE. The Planning Board was, therefore, not required to direct Bozzuto to re-plat and

re-record the Fairhill subdivision plan in order to comply with the MCFCL. Furthermore,

the MCFCL’s forest conservation plans requirements state that such a plan must include

“legal instruments such as conservation agreements, deed restrictions, covenants, and

other agreements, as necessary.” Montgomery Cnty. Code § 22A-12(h)(2) (emphasis

added). The language of the statute demonstrates that deed restrictions, such as an FCE by

deed, is one of several methods by which a forest conservation plan may be advanced.

       Moreover, Mr. McClure’s argument that the Trees Technical Manual requires re-

platting of a subdivision to show the FCE is inapt. The Trees Technical Manual is, as

stated supra, a guidance document to assist developers in complying with the MCFCL.

See Montgomery Cnty. Code § 22A-26(b) (“The technical manual must include guidance

and methodologies . . . .” (emphasis added)). The definition of a conservation easement in

                                            19
the manual as a restriction recorded on a plat cannot be the sole method of compliance,

particularly where § 22A-12(h)(2) states that deed restrictions and conservation

agreements are additional permissible methods of delineating and enforcing an FCE.

Because the MCFCL lists several other methods for showing the existence of an

easement, and because we defer to an agency’s interpretation of the statute it is charged

with administering, we determine that the Planning Board is not required to mandate re-

platting of a subdivision to denote an FCE.

       Additionally, we think Mr. McClure’s reading of the provisions of the MCFCL

that set forth the Planning Board’s enforcement authority is highly selective and belies the

plain meaning of the statute.

       Prior to its amendment in 2013, § 22A-16(d) stated that “[i]n addition to other

remedies provided under this Article [III of Chapter 22A], a person who violates this

Chapter, any regulations adopted under it, a forest conservation plan, or any associated

agreements or restrictions is liable for an administrative civil penalty imposed by the

Planning Board.” Montgomery Cnty. Code § 22A-16(d)(1) (2007) (emphasis added). This

subsection explicitly mentions forest conservation plans and penalties in the same

sentence. Moreover, it notes that a violator is liable for a civil penalty for “any associated

agreements or restrictions.” A dictionary definition of the adjective “associated” states

that it modifies something “closely connected, joined, or united with another (as in

interest, function, activity, or office).” W EBSTER’S 3 D N EW INTERNATIONAL D ICTIONARY

132 (1976). Taking this into consideration, we read § 22A-16(d) to state that an

agreement or restriction, such as an easement, that is “closely connected” with a forest

                                              20
conservation plan can lead to penalties for its violation. The record plainly indicates a

forest conservation plan existed for Lot 7, meaning that the statute was implicated by Mr.

McClure’s violations of the MCFCL.

       Furthermore, the legislative intent of the Montgomery County Council may be

divined from its 2013 amendment of the MCFCL. Subsequent legislative amendments of

a statute, though not controlling as to the meaning of a prior law, may be helpful in

determining legislative intent. Chesek v. Jones, 406 Md. 446, 462 (2008); see also

Johnson v. Mayor & City Council of Balt., 430 Md. 368, 389 (2013) (explaining that

Chesek held that a subsequent clarifying amendment to a statute may be an

acknowledgement of a power “already in existence.” (emphasis added)). Indeed, the

Montgomery County Council’s amendment to § 22A-16 is very helpful in clarifying the

Council’s intent behind the enforcement authority of the Planning Board. In fact, the

preamble to the amending act explicitly states that the purpose of the amendment is to

“clarify the enforcement authority of the Planning Board in the forest conservation law.”

To that end, the Council added the phrase “including any easement” after “any associated

agreement or restriction” in the prior version of §22A-16(d)(1). We think this amendment

is a clarion confirmation of the Planning Board’s existing authority to impose penalties

for violations of the FCE.

       Similarly, § 22A-17 clearly imbues the Planning Board with the authority to issue

an administrative order for violations of the MCFCL. The statute quite directly states that

“[a]t any time, including during an enforcement action, the Planning Director may issue

an administrative order requiring the violator to take one or more of the following

                                            21
actions within a certain time period specified by the Planning Director” and then goes on

to list several remedial actions such as stopping the violation, restoring or reforesting

unlawfully cleared areas, and even placing the forested or reforested land under a

conservation easement. See Montgomery Cnty. Code § 22A-17(a)(1). Although we think

this language quite clear, the aforementioned 2013 amendment went a step further and

clarified the Planning Board’s existing enforcement powers by adding additional

language under § 22A-16(b) to state that “The Board’s enforcement authority includes . . .

ordering corrective actions . . . ordering compliance with corrective action orders[.]”

Again, we are not persuaded by Mr. McClure’s argument that the Planning Board lacked

the authority to order certain remedial actions, especially in light of this clear statement of

legislative intent.

       We hold that the Planning Board possessed the statutory authority to impose an

administrative civil penalty on Mr. McClure for his violations of the FCE and to issue a

corrective order for compliance therewith. We determine the Planning Board’s decision to

hold Mr. McClure liable for his violations of the FCE was not arbitrary and capricious

and was supported by substantial evidence.

                                    JUDGMENT OF THE CIRCUIT COURT FOR
                                    MONTGOMERY COUNTY AFFIRMED. COSTS
                                    TO BE PAID BY APPELLANT.




                                              22